Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended to include subject matter of previously submitted claim 2 previously found allowable as not anticipated or obvious in prior art.  Claims 3-6, 10-13 depend from claim 1 and are allowable for at least being dependent from claim 1. 
Claim 7 has been amended to be in independent form, the subject matter of claim 7 “opening the first valve disposed in the EGR passage at a start of engine cranking in response to the first set of exhaust valves being activated at the start of engine cranking and after firing a first cylinder, modulating the position of the first valve disposed in the EGR passage between an open and closed position based on a desired EGR flow amount and a pressure in the first exhaust manifold.” Was not anticipated or obvious in the prior art and is allowable for that subject matter. Claims 8 and 9 depend from claim 7 and are allowable for at least being dependent from claim 7.
Claim 14, has limitation of during a cold start: adjusting a position of a first valve in an exhaust gas recirculation (EGR) passage to adjust flow from a first exhaust manifold exclusively coupled to a first set of exhaust valves to an intake passage upstream of a compressor based on an initial activation state of the first set of exhaust valves, while flowing a portion of exhaust gases to an exhaust passage including a turbine and an emissions control device via a second exhaust manifold exclusively coupled to a second set of exhaust valves; and in a first mode, supplying an amount of air to the exhaust passage at a location downstream of the emissions control device via the first exhaust manifold, the amount of air supplied adjusted in response to an output of an oxygen sensor. Which was not shown or suggested by prior art. Claims 15-17 depend from claim 14 and are allowable for at least being dependent from claim 14.
Claim 18 has limitation of A system for an engine, comprising: a first set of exhaust valves exclusively coupled to a first exhaust manifold; a second set of exhaust valves exclusively coupled to a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747